Name: Commission Regulation (EC) NoÃ 204/2006 of 6 February 2006 adapting Council Regulation (EEC) NoÃ 571/88 and amending Commission Decision 2000/115/EC with a view to the organisation of Community surveys on the structure of agricultural holdings inÃ 2007
 Type: Regulation
 Subject Matter: management;  farming systems;  agricultural structures and production;  cultivation of agricultural land;  regions and regional policy;  economic analysis;  means of agricultural production
 Date Published: nan

 7.2.2006 EN Official Journal of the European Union L 34/3 COMMISSION REGULATION (EC) No 204/2006 of 6 February 2006 adapting Council Regulation (EEC) No 571/88 and amending Commission Decision 2000/115/EC with a view to the organisation of Community surveys on the structure of agricultural holdings in 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (1), and in particular Articles 5 and 8 thereof, Whereas: (1) The list of characteristics set out in Annex I to Regulation (EEC) No 571/88 has to be adapted in order to follow the evolution of the agricultural sector and of the common agricultural policy. (2) In certain Member States, the results from the Community survey on the structure of agricultural holdings carried out in 2003 have shown that some characteristics are insignificant, and that others have gained in importance. (3) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2) introduces the maintenance of land in good agricultural and environmental condition as an agricultural activity, which makes the revision of various definitions necessary. (4) Both Regulation (EEC) No 571/88 itself and the decision laying down the definitions and explanations relating to that Regulation, namely Commission Decision 2000/115/EC (3) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics established by Council Decision 72/279/EEC (4), HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 571/88 is replaced by Annex I to this Regulation. Article 2 Annex I to Decision 2000/115/EC is amended as shown in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 56, 2.3.1988, p. 1. Regulation as last amended by Commission Regulation (EC) No 2139/2004 (OJ L 369, 16.12.2004, p. 26). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 2183/2005 (OJ L 347, 30.12.2005, p. 56). (3) OJ L 38, 12.2.2000, p. 1. Decision as last amended by Regulation (EC) No 2139/2004. (4) OJ L 179, 7.8.1972, p. 1. ANNEX I ANNEX I LIST OF CHARACTERISTICS FOR 2007 (1) Explanatory notes:  The characteristics marked with the letters NE  in the Annex are deemed not to exist or to be close to zero in the respective Member States.  The characteristics marked with the letters NS  are deemed to be non-significant in the respective Member States. BE CZ DK DE EE EL ES FR IE IT CY LV LT LU HU MT NL AT PL PT SI SK FI SE UK A. Geographical situation of the holding 1. Survey district code (a) Municipality or sub-survey district (2) code 2. Less-favoured area (2) yes/no NE (a) Mountain area (2) yes/no NE NE NE NE NE 3. Agricultural areas with environmental restrictions yes/no NE NE NE NE B. Legal personality and management of the holding (on the day of the survey) 1. Is the legal and economic responsibility of the holding assumed by: (a) a natural person who is a sole holder, where the holding is independent? yes/no (b) one or more natural persons who is/are a partner, where the holding is a group holding? (3) yes/no NS NS NS NS NS NS NS NS NS NS NS NE NS NS (c) a legal person? yes/no 2. If the answer to question B/1 (a) is yes , is the person (the holder) also the manager? yes/no (a) If the answer to question B/2 is no , is the manager a member of the holders family? yes/no (b) If the answer to question B/2 a) is yes , is the manager the spouse of the holder? yes/no NS NS C. Type of tenure (in relation to the holder) and farming system Agricultural area utilised: 1. For owner farming ha/a 2. For tenant farming ha/a 3. For share farming or other modes ha/a NE NS NS NS NE NE NE NS 5. Farming system and practises: (a) The utilised agricultural area of the holding on which organic farming production methods are applied according to European Community rules ha/a NS NE (d) The utilised agricultural area of the holding that are under conversion to organic farming production methods ha/a NS NE (e) Is the holding applying organic production methods also to the animal production? totally, partly, not at all NS NE 6. Destination of the holdings production: (a) Does the household of the holder consume more than 50 % of the final production (in value terms) of the holding? yes/no NS NS NE NS NS NS NE NS NS NS NE (b) Do the direct sales to consumers account for more than 50 % of the total sales? yes/no NS NS NS NS NS NS NS NS NS NS D. Arable land Cereals for the production of grain (including seed): 1. Common wheat and spelt ha/a NE 2. Durum wheat ha/a NE NS NE NE NE NE NE NE NE NE NE NS NE NE NS 3. Rye ha/a NS NS NE 4. Barley ha/a NE 5. Oats ha/a NE 6. Grain maize ha/a NE NE NE NS NE NE NE NE NS 7. Rice ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE 8. Other cereals for the production of grain ha/a NE 9. Protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha/a NE of which: (e) peas, field beans and sweet lupines ha/a NE (f) lentils, chick peas and vetches ha/a NS NS NS NS NS NS NE NS NS NS NE NS (g) other protein crops harvested dry ha/a NS NS NS NS NS NS NS NE NS NS NS NS NE 10. Potatoes (including early potatoes and seed potatoes) ha/a 11. Sugar beet (excluding seeds) ha/a NE NE NE 12. Fodder roots and brassicas (excluding seeds) ha/a NE NS NS Industrial plants: 23. Tobacco ha/a NE NE NE NE NE NE NE NE NS NE NE NE NE 24. Hops ha/a NE NE NS NE NE NS NE NS NE NE NS NS NE NE 25. Cotton ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NS NE NE NE NE NE 26. Rape and turnip rape ha/a NE NE NE NS 27. Sunflower ha/a NS NS NE NE NS NE NE NE NE NS NS NE NS 28. Soya ha/a NE NE NE NE NE NE NE NE NE NE NE NS NS NE NE NS 29. Linseed (oil flax) ha/a NS NS NS NS NE NE NS NE NS NS NS 30. Other oil seed crops ha/a NS NS NE NS NE NE NE NS NS NS NS 31. Flax ha/a NS NE NS NE NS NS NE NS NS NS NS 32. Hemp ha/a NS NS NS NE NS NE NE NS NE NS NE NS NS NS NS NS 33. Other textile crops ha/a NE NE NE NE NE NE NE NS NE NE NE NE NS NE NE NS NE NS 34. Aromatic plants, medicinal and culinary plants ha/a NS NE NE NS NS NS 35. Industrial plants, not mentioned elsewhere ha/a NS NS NS NS NE NS NS NS Fresh vegetables, melons, strawberries: 14. Outdoor or under low (not accessible) protective cover ha/a of which: (a) open field ha/a NE NS (b) market gardening ha/a NE 15. Under glass or other (accessible) protective cover ha/a Flowers and ornamental plants (excluding nurseries): 16. Outdoor or under low (not accessible) protective cover ha/a NS NS 17. Under glass or other (accessible) protective cover ha/a 18. Forage plants: (a) temporary grass ha/a NE (b) other green fodder ha/a of which: (i) green maize (maize for silage) ha/a NE NS NS (iii) other forage plants ha/a NS 19. Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) ha/a NS NE NE 20. Other arable land crops ha/a NS NS NE 21. Fallow land without any subsidies ha/a NE 22. Fallow land subject to the payment of subsidies, with no economic use ha/a E. Kitchen gardens ha/a NS NS NS NS NS NS NS F. Permanent grassland and meadow ha/a NE 1. Pasture and meadow, excluding rough grazing ha/a NE 2. Rough grazing ha/a NE NE NE NE NE NE 3. Permanent grassland and meadows no longer used for production purposes and eligible for the payment of subsidies ha/a G. Permanent crops 1. Fruit and berry plantations ha/a (a) fresh fruit and berry species of temperate climate zones (4) ha/a (b) fruit and berry species of subtropical climate zones ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE (c) nuts ha/a NS NS NE NS NE NE NE NE NE NE NS NS NS NE NE NS 2. Citrus plantations ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NS NE NE NE NE 3. Olive plantations ha/a NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE NE (a) normally producing table olives ha/a NE NE NE NE NE NS NE NE NE NE NE NE NE NE NS NE NE NE NE (b) normally producing olives for oil production ha/a NE NE NE NE NE NS NE NE NE NE NE NE NE NE NE NE NE NE 4. Vineyards ha/a NS NE NE NE NE NE NS NS NE NE of which normally producing: (a) quality wine ha/a NS NE NE NE NE NE NE NS NS NE NE NE (b) other wines ha/a NS NE NE NS NE NE NE NE NE NS NE NS NE NE (c) table grapes ha/a NS NE NS NE NE NE NE NE NS NS NS NS NE NE NE (d) raisins ha/a NS NE NE NE NE NE NE NS NE NE NE NE NE NE NE NS NS NE NE NE NE NE 5. Nurseries ha/a 6. Other permanent crops ha/a NE NE NS NS NS NS NE NE NS NE NS NE NE NS 7. Permanent crops under glass ha/a NS NE NE NS NS NS NE NE NS NS NE NS NS NE NE NE NE NE H. Other land 1. Unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) ha/a 2. Wooded area ha/a NE 3. Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) ha/a I. Mushrooms, irrigation, areas no longer used for production purposes, subject to the payment of subsidies, and areas subject to set-aside incentive schemes 2. Mushrooms ha/a NS NS NE NS NS NS 3. Irrigated area (a) total irrigable area ha/a NS NS NS NS NS NE (b) cultivated area irrigated ha/a NS NS NS NS NS NE NS 8. Areas no longer used for production purposes, subject to the payment of subsidies, and area subject to set-aside incentive schemes, broken down by: ha/a (a) areas no longer used for production purposes, subject to the payment of subsidies (already recorded under D/22 and F/3) ha/a (b) areas used for the production of agricultural raw material for non-food purposes (e.g. rape, trees, bushes, etc., including lentils, chick peas and vetches; already recorded under D and G) ha/a NE NE (c) areas converted into permanent pasture and meadow (already recorded under F/1 and F/2) (5) ha/a NS NE NE NE NE (d) former agricultural areas converted into wooded area or being prepared for afforestation (already recorded under H/2) (5) ha/a NS NE NS (e) other areas (already recorded under H/1 and H/3) (5) ha/a NS NE J. Livestock (on the reference day of the survey) 1. Equidae number of heads Bovine animals: 2. Bovine animals, under one year old, male and female number of heads 3. Male bovine animals, one but less than two years old number of heads 4. Female bovine animals, one but less than two years old number of heads 5. Male bovine animals, two years old and over number of heads 6. Heifers, two years old and over number of heads 7. Dairy cows number of heads 8. Other cows number of heads Sheep and goats: 9. Sheep (all ages) number of heads (a) sheep, breeding females number of heads (b) other sheep number of heads 10. Goats (all ages) number of heads NS NS NS (a) goats, breeding females number of heads NS NS NS (b) other goats number of heads NS NS NS Pigs: 11. Piglets having a live weight of under 20 kilograms number of heads 12. Breeding sows weighing 50 kilograms and over number of heads 13. Other pigs number of heads Poultry: 14. Broilers number of heads 15. Laying hens number of heads 16. Other poultry number of heads of which: (a) turkeys number of heads NS (b) ducks number of heads NS NS NS (c) geese number of heads NS NS NS NE NS (d) other poultry, not mentioned elsewhere number of heads NS NS NS NS 17. Rabbits, breeding females number of heads NS NS NS NS NS NE NE NS 18. Bees number of hives NS NS NS NS NS NS NS NS NS 19. Livestock not mentioned elsewhere yes/no NS NS NS NS NS NS L. Farm labour force (in the 12 months preceding the day of the survey) Statistical information is collected for each person, working on the holding, belonging to the following farm labour force categories in a way allowing multiple crossing with each other and/or with any other survey characteristics. 1. Holders In this category are found:  natural persons:  sole holders of independent holdings (all persons who have answered yes  to question B/1(a))  the partner on group holdings that has been identified as being the holder  legal persons The following information is recorded for each natural person mentioned above:  the gender,  the age according to the following age classes: from school leaving age to < 25 years, 25-34, 35-44, 45-54, 55-64, 65 and over,  the farm work on the holding (apart from housework) according to the classification: 0 %, > 0 - < 25 %, 25 - < 50 %, 50 - < 75 %, 75 - < 100 %, 100 % (full-time) of annual time worked by a full-time farm worker. 1. (a) Managers In this category are found:  The managers on independent holdings, including spouses and other members of the holders families who are also manager; that is where the answer is yes  to either B/2(a) or B/2(b).  The partners on group holdings who have been identified as managers.  The managers on holdings where the holder is a legal person. (The managers who are at the same time sole holders or partners identified as being the holder of a group holding are recorded only once, that is, as a holder in category L/1). The following information is recorded for each person mentioned above:  the gender,  the age according to the following age classes: from school leaving age to < 25 years, 25-34, 35-44, 45-54, 55-64, 65 and over,  the farm work on the holding (apart from housework) according to the classification: > 0 - < 25 %, 25 - < 50 %, 50 - < 75 %, 75 - < 100 %, 100 % (full-time) of annual time worked by a full-time farm worker. 2. Spouses of holders In this category are found the spouses of sole holders (the answer to question B/1(a) is yes ) who are not included in L/1, nor included in L/1(a) (they are not managers: the answer to question B/2(b) is no ) The following information is recorded for each person mentioned above:  the gender,  the age according to the following age classes: from school leaving age to < 25 years, 25-34, 35-44, 45-54, 55-64, 65 and over,  the farm work on the holding (apart from housework) according to the classification: 0 %, > 0 - < 25 %, 25 - < 50 %, 50 - < 75 %, 75 - < 100 %, 100 % (full-time) of annual time worked by a full-time farm worker. 3. (a) Other members of sole holders families carrying out farm work for the holding: male (excluding persons in categories L/1, L/1(a) and L/2) 3. (b) Other members of sole holders families carrying out farm work for the holding: female (excluding persons in categories L/1, L/1(a) and L/2) The following information on the number of persons on the holding corresponding to the following classes is to be recorded for each person of the categories mentioned above:  the farm work on the holding (apart from housework) according to the classification: > 0 - < 25 %, 25 - < 50 %, 50 - < 75 %, 75 - < 100 %, 100 % (full-time) of annual time worked by a full-time farm worker. 4. (a) Non-family labour regularly employed: male (excluding persons in categories L/1, L/1(a), L/2 and L/3) 4. (b) Non-family labour regularly employed: female (excluding persons in categories L/1, L/1(a), L/2 and L/3) The following information on the number of persons on the holding corresponding to the following classes is to be recorded for each of the categories mentioned above:  the farm work on the holding (apart from housework) according to the classification: > 0 - < 25 %, 25 - < 50 %, 50 - < 75 %, 75 - < 100 %, 100 % (full-time) of annual time worked by a full-time farm worker. 5. + 6. Non-family labour employed on a non-regular basis: male and female Number of working days 7. Does the holder who is also the manager have any other gainful activities?  as his/her major occupation? yes/no  as a subsidiary occupation? yes/no 8. Does the sole holders spouse have any other gainful activity:  as his/her major occupation? yes/no  as a subsidiary occupation? yes/no 9. Does any other member of the sole holders family engaged in the farm work of the holding have any other gainful activity? If yes , how many have other gainful activities:  as his/her major occupation? number of persons  as a subsidiary occupation? number of persons 10. Total number of equivalent full-time working days of farm work during the 12 months preceding the day of the survey, not included under L/1 to L/6, undertaken on the holding by persons not employed directly by the holding (e.g. contractors employees) (6) number of days NE NS NS M. Rural development 1. Other gainful activities on the holding (other than agriculture), directly related to the holding: (a) tourism, accommodation and other leisure activities yes/no NS NE (b) handicraft yes/no NS NE NS (c) processing of farm products yes/no (d) wood processing (e.g. sawing, etc.) yes/no NS NE NE NS (e) aqua culture yes/no NS NE (f) renewable energy production (wind energy, straw burning, etc.) yes/no NS NS NE (g) contractual work (using equipment of the holding) yes/no (h) other yes/no NE (1) Note to the reader: The numbering of the characteristics is a consequence of the long history of the Farm Structure Surveys and cannot be changed without repercussion on comparability between surveys. (2) The provision of information on less-favoured area (A2) and mountain area (A2a) is optional in case the municipality code (A1a) is sent for each holding. In case the municipality code (A1a) is not provided for the holding, the information on less-favoured area (A2) and mountain area (A2a) is obligatory. (3) Voluntary information. (4) Belgium, the Netherlands and Austria may include item G/1(c) nuts  under this heading. (5) Germany may merge headings 8(c), 8(d) and 8(e). (6) Optional for Member States that are able to provide an overall estimate for this characteristic at regional level. ANNEX II AMENDMENTS TO ANNEX I TO DECISION 2000/115/EC 1. The definition of the agricultural holding is replaced by the following: AGRICULTURAL HOLDING I. A single unit both technically and economically, which has single management and which produces agricultural products or maintains its land which is no longer used for production purposes in good agricultural and environmental condition, in line with Council Regulation (EC) No 1782/2003 (1). The holding may also provide other supplementary (non-agricultural) products and services. 2. The following point 1.4 is added to the explanatory note related to the agricultural holding: 1.4. With the 2003 CAP reform, Maintaining the land in good agricultural and environmental condition  was introduced as an agricultural activity (Article 2 of Regulation (EC) No 1782/2003). Besides this activity, farmers do not have to have any other agricultural activity in order to have access to the single payment scheme. 3. The explanatory note of subparagraph C/6(a) is replaced by the following: Gifts to family and relatives without remuneration should be considered as household consumption. Final production as referred to under this characteristic follows the definition of final output used in the agricultural accounts (i.e. agricultural products used as input for other production, such as forage for animal production, are not included in final output). The 50 % should of course not be considered as an exact threshold, but just as an order of magnitude. 4. Paragraph D is amended as follows: 4.1. the third paragraph of the explanatory notes to paragraph D is replaced by the following: Arable land comprises crop categories D/1 to D/20, D/23 to D/35, fallow land without any subsidies (D/21) and fallow land subject to the payment of subsidies, with no economic use (D/22)., 4.2. the title of subparagraph D/22 is replaced by the following: 4.3. the definition of subparagraph D/22 is replaced by the following: I. Areas no longer used for production purposes for which the holding is entitled to financial aid. This includes areas which, in line with Regulation (EC) No 1782/2003 (or, where applicable, the most recent legislation), are no longer used for production purposes, are maintained in good agricultural and environmental condition, and are eligible for the single payment or for the payment of set-aside entitlements. If there are similar national schemes, these areas are also included under this characteristic. Areas taken out of production for more than five years, under schemes which do not require the maintenance in good agricultural and environmental condition, should be recorded under H/1 + H/3. 5. The following subparagraph F/3 is added: F/3 Permanent grassland and meadows no longer used for production purposes and eligible for the payment of subsidies I. Areas of permanent grassland and meadows no longer used for production purposes, which, in line with Regulation (EC) No 1782/2003 (or, where applicable, the most recent legislation), are maintained in good agricultural and environmental condition and are eligible for the single payment. 6. Paragraph I is amended as follows: 6.1. the title of paragraph I is replaced by the following: 6.2. the title of subparagraph I/8 is replaced by the following: 6.3. in subparagraph I/8, points (a) and (b) are replaced by the following: (a) areas no longer used for production purposes, subject to the payment of subsidies (already recorded under D/22 and F/3) (b) areas used for the production of agricultural raw material for non-food purposes (e.g. rape, trees, bushes, etc., including lentils, chick peas and vetches; already recorded under D and G), 6.4. the definition of subparagraph I/8 is replaced by the following: I. Areas no longer used for production purposes for which the holding is entitled to financial aid. This includes areas which, in line with Regulation (EC) No 1782/2003 (or, where applicable, the most recent legislation), are no longer used for production purposes, are maintained in good agricultural and environmental condition, and are eligible for the single payment or for the payment of set-aside entitlements. If there are similar national schemes, these areas are also included under this characteristic. (1) OJ L 270, 21.10.2003, p. 1.